Citation Nr: 9927475	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-13 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hemorrhoids and/or 
rectal abscess.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 and September 1997 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).

The Board notes that, although a VA form 9 (substantive 
appeal) was not filed in response to VARO's September 1997 
rating decision, the appellant's representative submitted a 
VA form 1-646, dated December 1997, which may be liberally 
construed as a substantive appeal with the September 1997 
rating decision.  See 38 C.F.R. § 20.202 (1999).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
the presence of arthritis, hemorrhoids and/or rectal abscess, 
or hypertension related to service.

2.  Competent medical evidence has not been presented showing 
post traumatic stress disorder.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
arthritis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for 
hemorrhoids and/or rectal abscess has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

3.  A well grounded claim for service connection for 
hypertension has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

4.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from April 1967 to April 
1969.  Service medical records are negative for arthritis, 
hemorrhoids and/or rectal abscess, and hypertension.  Report 
of separation examination dated March 1969 reflects no 
defects of the musculoskeletal system, anus and rectum, or 
cardiovascular system.  The examiner noted that the blood 
pressure reading was within normal range and he recommended a 
3-day blood pressure check.  Also, on the history portion of 
the examination, the appellant reported no problems with the 
joints, arthritis, rectal disease, or blood pressure.

Service records reflect that the appellant was awarded the 
National Defense Service Medal.  His military occupational 
specialty was light weapons infantryman and armor 
intelligence specialist.  He served in the Republic of 
Vietnam for 12 months.  Form DD 214 reflects that the 
appellant was awarded the National Defense Service Medal, and 
the Vietnam Service Medal along with the Vietnam Campaign 
Medal (w/60 device).

In December 1995, the appellant submitted a claim for service 
connection for arthritis of the legs, hemorrhoids, and high 
blood pressure.  In support of this claim, the following 
evidence was received.

Records dated October and November 1973 from the Imperial 
Point Hospital reflect that the appellant was treated for a 
rectal abscess.

A note dated November 1995 from J.E. Melrose, M.D., to L. 
Jean, M.D., reflects that the appellant was seen for rectal 
bleeding and that a colonoscopy was performed.

A treatment record dated December 1995 R.L. Welt and M.J. 
Shore, DPM, is negative for complaints or findings for 
arthritis, hemorrhoids or rectal abscess, and hypertension.

In a statement dated April 1996, a friend of the appellant 
wrote that she knew that the appellant had hemorrhoid 
problems since his return from service in 1969.  The 
appellant's wife also wrote in a statement dated April 1996 
that the appellant has had hemorrhoid problems for at least 
the past 15 years.

In June 1996, private treatment records were received from P. 
Fuzy, M.D.  These records consisted largely of duplicate 
records from the Imperial Point Hospital that show treatment 
of a rectal abscess.

In July 1996, records dated July 1992 were received from the 
Imperial Point Hospital, which reflect treatment for low back 
pain related to a lifting injury in June 1992 at work.  Past 
medical history included hypertension.  The impression was 
recent onset of lower back pain associated with radiographic 
evidence of disc herniation.  The impression also included 
hypertension.
A letter dated September 1996 from R.N. White, M.S., 
L.M.H.C., of the Vet Center, reflects that the appellant 
began psychotherapy in October 1995, and that he reported 
service-connected hemorrhoids, post traumatic stress 
symptoms, nervousness, and other problems.

A letter dated September 1996 from Dr. Jean reflects that the 
appellant is under his care for diabetes mellitus, 
hypertension, villous adenoma, seizure disorder, and 
hyperlipidemia.  It was noted that the appellant had a 
history of rectal bleeding since February 1996 and 
laminectomy for herniated disc.  Accompanying this letter was 
a copy of a letter dated January 1994 that shows that the 
appellant was under Dr. Jean's care since December 1991 and 
that he was first seen for nonspecific chest pain with 
hypertension.

A letter dated September 1996 from Dr. Melrose reflects that 
the appellant was referred to him for rectal bleeding.  
Attached to this letter was a copy of a treatment report 
showing an office examination in November 1995 and a planned 
colonoscopy with polypectomy in December 1995.

In May 1997, a personal hearing was conducted.  The appellant 
testified that he developed joint problems in service, 
diagnosed as arthritis, and that he was first seen post 
service in 1972.  He reported treatment by Dr. Jean and at 
the Imperial Point Hospital.  The appellant also testified 
that he developed hemorrhoids in service and that he was 
treated in service for this condition.  He reported that post 
service his rectal problems continued and that a private 
doctor treated him in late 1972 or 1973.  The appellant 
testified that he was first diagnosed with hypertension in 
1969, soon after service discharge, by Dr. George.  The 
appellant indicated that he did not believe that the records 
of this physician were available.  Regarding his claim for 
post traumatic stress disorder (PTSD), the appellant argued 
that he was a combat veteran, involved in long range 
reconnaissance duties.  He acknowledged that he had not been 
awarded the Combat Infantryman Badge, and indicated that he 
would request a correction of his military records.  He 
testified that he had PTSD symptoms and that he 
unsuccessfully attempted to see a psychiatrist in service.  
He recalled that he saw a psychiatrist after service, prior 
to visiting the Vet Center, for psychiatric problems.  The 
appellant stated that he saw this psychiatric about 3 times, 
but ceased treatment because "I believe[d] I could kill 
myself by drinking."  The appellant could not recall the 
name of the psychiatrist for the record.  He reported that he 
attended group therapy at the Vet Center and that he took 
medication for his psychiatric problems.  The appellant was 
advised that he needed to provide a complete mailing address 
for any private medical professional whose records the VA 
should obtain on his behalf.

In June 1997, records dated August and September 1992 from 
the North Ridge Medical Center were received.  These records 
show that the appellant was treated for a herniated disc, 
requiring a lumbar laminectomy.  Past medical history 
included hypertension and the appellant was noted to use 
anti-hypertensive medication.

In response to a request for treatment records, North Broward 
Hospital indicated in June 1997 that it had no medical 
records pertaining to the appellant.

In June 1997, M.S. Seavey, M.D., submitted treatment records 
dated June and July 1992, which show treatment for low back 
pain related to lifting trash bins at work in June 1992.  
Also, the appellant reported using anti-hypertensive 
medication.


ANALYSIS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis or 
hypertension, to a degree of at least 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing that the appellant has arthritis of one or 
more joints, although the post service medical evidence of 
record shows that he was treated for a herniated disc.  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Therefore, absent 
competent evidence of arthritis, the claim for service 
connection for arthritis is not well grounded.  As an aside, 
the Board notes that competent evidence has not been 
submitted relating the appellant's back problems to his 
period of service and, as such, a claim for service 
connection for back disability to include arthritis would not 
be well grounded.

Regarding the claim for hemorrhoids and/or rectal abscess, we 
observe that post service treatment records show treatment 
for rectal abscess in 1973 and rectal bleeding in 1995 and 
1996.  However, competent medical evidence has not been 
presented showing the requisite nexus, or link, between these 
post service rectal problems and the appellant's period of 
service.  Service medical records, including the service 
separation examination, are negative for complaints or 
findings for problems associated with either the rectum or 
anus.  While the appellant provided sworn testimony, along 
with lay statements, indicating that he had hemorrhoid 
problems dating from service, the appellant and those 
individuals who prepared the lay statements on his behalf are 
not competent to offer medical opinions; moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Therefore, the claim for service connection for 
hemorrhoids and/or rectal abscess is not well grounded.

Concerning the claim for service connection for hypertension, 
we observe that the earliest evidence of hypertension is in 
December 1991, based on a letter from Dr. Jean.  Service 
medical records, including the service separation 
examination, are negative for hypertension and there is no 
evidence of record establishing the necessary nexus, or link, 
between service and the December 1991 notation of 
hypertension.  Therefore, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for hypertension.

With regard to the claim for PTSD, we observe that the Court 
in Cohen v. Brown, 10 Vet.App. 128 (1997), determined that a 
well-grounded claim for service connection for PTSD requires 
the following: 1) a clear diagnosis of PTSD; 2) in-service 
incurrence of a stressor; and 3) a causal nexus between the 
symptomatology and the stressor.  A clear diagnosis means an 
unequivocal diagnosis of PTSD.  Here, the appellant has 
failed to present medical evidence of PTSD as required by 
Cohen.  He has merely presented evidence that he reported 
symptoms of PTSD during counseling at the Vet Center.  
Without evidence showing that the claimed disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer supra at 225; Rabideau supra. at 144.  
Again, as a layman, the appellant is not competent to offer 
opinions on medical diagnosis and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra. at 93; Tirpak supra. at 611.  Therefore, 
the Board concludes that a well grounded claim for PTSD has 
not been presented.

****

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.

ORDER

Service connection for arthritis is denied.

Service connection for hemorrhoids and/or rectal abscess is 
denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

